
	
		I
		112th CONGRESS
		1st Session
		H. R. 1609
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Gibson introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the War Powers Resolution to limit the use of
		  funds for introduction of the Armed Forces into hostilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Powers Reform Act of 2011.
		2.Purpose and
			 policySection 2(c) of the War
			 Powers Resolution (50 U.S.C. 1541(c)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking are exercised and inserting
			 may be exercised;
			(2)in paragraph (2),
			 by adding at the end before the comma the following: or obligation under
			 a treaty; and
			(3)in paragraph (3),
			 by inserting after attack the following: or imminent
			 threat of attack.
			3.Limitation on use
			 of funds for introduction of Armed Forces into hostilitiesThe War Powers Resolution (50 U.S.C. 1541 et
			 seq.) is amended—
			(1)by striking
			 sections 5, 6, and 7;
			(2)by redesignating
			 sections 8, 9, and 10 as sections 6, 7, and 8, respectively; and
			(3)by inserting after
			 section 4 the following:
				
					5.limitation on use of funds(a)No funds available for the United States
				Armed Forces may be obligated or expended for introduction of the Armed Forces
				into hostilities, or into situations where imminent involvement in hostilities
				is clearly indicated by the circumstances, in the absence of a declaration of
				war, specific statutory authorization or obligation under a treaty, or a
				national emergency created by an attack or imminent threat of attack upon the
				United States, its territories or possessions, or the Armed Forces.
						(b)Nothing in this section shall be construed
				to prohibit the use of funds for introduction of the Armed Forces into
				hostilities, or into situations where imminent involvement in hostilities is
				clearly indicated by the circumstances, to provide for the defense of Israel
				created by an attack upon
				Israel.
						.
			
